DETAILED ACTION
This office action is in response to the communication received on 08/11/2022 concerning application no. 16/101,928 filed on 08/13/2018.
Claims 21-22 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.
Regarding the rejection of claims 21 and 25, Applicant argues that Bol’shakov does not teach the predetermined time period for receiving light of the spectrometer and the time period set to detect both element specific emission and continuum emission. Applicant further argues that only the gating time is used to obtain specific elemental information and the continuum emission is treated as background noise. Furthermore, Applicant argues that Bol’shakov does not teach the target spectrum data reflecting the overall intensity values and the element specific values. Regarding Gaudiuso, Applicant argues that the background intensity is used to normalize intensity and is silent on its direct input into the machine learning model. 
	Examiner disagrees. Bol’shakov	 teaches in col. 23, lines 60-67 that the period of time can be manipulated. In the case of col. 20, lines 21-23, the analysis time is set for 10 seconds. Examiner notes, that for the reasons discussed below, the term “time period set to detect” is unclear and has been interpreted to be a time period in which continuum and element emissions are obtained. With regards to gating time being done for element specific emission, Examiner notes that the element cited by Applicant states “the intensifier plate is preferably gated during period of time…”. The term “preferably” indicates that it a preferential choice and is gating is not required. With regards to continuum noise being background noise, Examiner notes that Applicant’s own specification states “…the initial continuum emission spectrum may be excluded…” in paragraph 0125. Such a treatment of continuum as background is consistent with Applicant’s own disclosure. Furthermore, while Bol’shakov states that continuum radiation does not have “useful specific species or elemental information”, Bol’shakov never explicitly states that it must be excluded. This is further evidenced by the fact that the gating for elemental emission is preferable but not required. Furthermore, Fig. 5 of Bol’shakov shows in Fig. 5, the entire spectra is obtained and not just the peaks associated to the elements. This shows that Bol’shakov teaches continuum acquisition and it also teaches having intensity peaks at wavelengths that are related to the continuum emissions between the spectral peaks. 
With regards to Gaudiuso, in the context of inputting data into the model, the argument is not persuasive. That is, the claim does not establish that the input data has two separate sets of data. The spectrum data is taught by Bol’shakov to have both the continuum and elemental data as discussed above and in the rejection below. Furthermore, Gaudiuso teaches in paragraph 0044 that the LIBS spectra is applied to the machine learning model. In combination with Bol’shakov teaching that both forms of emission are present in the spectra, the inputting of data is taught by Gaudiuso. Furthermore, the data taught in paragraph 0067 may be normalized with background intensity but that divided value of the element emission is still divided and comprises the background intensity. Applicant’s claims do not establish how the data is provided and merely recite that the input data is obtained for the model. Furthermore, Examiner notes that normalization is consistent with Applicant’s own disclosure as in paragraph 0032 Applicant has disclosed “The first step includes a step of normalizing a result of non-discrete spectrum measurement” and paragraph 0033 teaches that normalization can be area normalization. With regards to training, Applicant’s arguments are moot in as the discussion of continuum emission is not relied upon in Gaudiuso.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Examiner maintains that Bol’shakov and Gaudiuso are relevant references.

Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 29, Applicant argues the same rationale on the input data claim element as in claims 21 and 25. With regards to Alvira, Applicant argues that Alvira only uses LIBS on a frozen subject and treats the background intensity as noise. 
Examiner disagrees. Regarding the input data claim element, Examiner maintains that the Bol’shakov and Gaudiuso are relevant references as discussed above. With regards to LIBS being used on a frozen object, Examiner notes that there is nothing in the claim that excludes the use of LIBS on frozen subjects. That is, the claim merely recites that it is applied on tissue that is part of the body. Assuming, arguendo, such an element was present, the Bol’shakov reference has been relied upon for the use of LIBS on skin. Similarly, Gaudiuso also teaches the determination of melanoma with LIBS technology and machine learning. Regarding the background intensity being treated as noise, Examiner notes that the allegation is not relevant to the claim as it requires the acquisition of spectrum data that has continuous wavelengths. This is shown in Fig. 2-4. The claims do not state anything about background noise about being present or absent. The figures show continuous spectrum as the claim recites. Note: If Applicant is considering continuous wavelengths to mean continuum emission, Examiner notes that Applicant’s own specification states “…the initial continuum emission spectrum may be excluded…” in paragraph 0125 and therefore, Alvira would remain relevant.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Examiner maintains the rejection.

Claim Objections
Claims 21 and 25 are objected to because of the following informalities: 
Claim 21, lines 11-12, recite “the pulsed beam”. This claim element should be amended to “the pulsed laser beam”. This amendment will resolve the consistency of claim element language.
Claim 21, lines 11-12, recite “the target”. This claim element should be amended to “the target tissue”. This amendment will resolve the consistency of claim element language.
Claim 25, lines 12, recite “the pulsed beam”. This claim element should be amended to “the pulsed laser beam”. This amendment will resolve the consistency of claim element language.
Claim 25, lines 12, recite “the target”. This claim element should be amended to “the target tissue”. This amendment will resolve the consistency of claim element language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 is indefinite for the following reasons:
Lines 7-12, recite “wherein the predetermined time period is set to detect both…projected at the target”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how a time period, which is a span of time, is able to perform detection of element specific emission or continuum emission. While the detecting can by performed in a time period, it would be unclear how it can be performed by a time period.
For purposes of examination, the Office is considering the detection to be performed in the time period.
Line 9-10, recite “the predetermined wavelength range”. There is insufficient antecedent basis for this limitation in the claim.
Lines 10-12, recite “continuum emission which is substantially detected superior to the element specific emission right after the pulsed beam is projected at the target”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how the continuum emission is superior to the element specific emission. One interpretation is that the continuum emission is superior in the sense of amplitude. A second interpretation is that the continuum emission is superior in the sense of time. A third interpretation is that the continuum emission is superior in the sense of wavelength.
For purposes of examination, the Office is considering superiority to be with respect to time.
Lines 10-12, recite “the continuum emission which is substantially detected superior to the element specific emission right after the pulsed beam is projected at the target”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the claim is establishing that the continuum emission is after the pulsed beam at the target or if the element specific emission is after the pulsed beam.
For purposes of examination, the Office is considering the continuum emission to be after the pulsed beam.
Lines 23, recites “a predetermined wavelength”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “predetermined wavelength” is the same as the “predetermined wavelength” established in line 9-10 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the predetermined wavelengths to be the same.
Lines 29-30, recites “a plurality of intensity values of the first spectrum information”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “plurality of intensity values of the first spectrum information” is the same as the “plurality of intensity values of the first spectrum information” established in lines 19-22 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the intensity values to be the same.
Lines 31-32, recites “a plurality of intensity values of the second spectrum information”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “plurality of intensity values of the second spectrum information” is the same as the intensity values of the second spectrum information established in lines 23-25 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the intensity values to be the same.

Claim 25 is indefinite for the following reasons:
Lines 8-12, recite “wherein the predetermined time period is set to detect both…projected at the target”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how a time period, which is a span of time, is able to perform detection of element specific emission or continuum emission. While the detecting can by performed in a time period, it would be unclear how it can be performed by a time period.
For purposes of examination, the Office is considering the detection to be performed in the time period.
Line 10, recite “the predetermined wavelength range”. There is insufficient antecedent basis for this limitation in the claim.
Lines 10-12, recite “a continuum emission which is substantially detected superior to the element specific emission right after the pulsed beam is projected at the target”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how the continuum emission is superior to the element specific emission. One interpretation is that the continuum emission is superior in the sense of amplitude. A second interpretation is that the continuum emission is superior in the sense of time. A third interpretation is that the continuum emission is superior in the sense of wavelength.
For purposes of examination, the Office is considering superiority to be with respect to time.
Lines 10-12, recite “a continuum emission which is substantially detected superior to the element specific emission right after the pulsed beam is projected at the target”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the claim is establishing that the continuum emission is after the pulsed beam at the target or if the element specific emission is after the pulsed beam.
For purposes of examination, the Office is considering the continuum emission to be after the pulsed beam.
Lines 24, recites “a predetermined wavelength”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “predetermined wavelength” is the same as the “predetermined wavelength” established in line 10 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the predetermined wavelengths to be the same.
Lines 31-32, recites “a plurality of intensities of the first spectrum information”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “plurality of intensity values of the first spectrum information” is the same as the “plurality of intensity values of the first spectrum information” established in lines 21-23 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the intensity values to be the same.
Lines 32-34, recites “a plurality of intensity values of the second spectrum information”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “plurality of intensity values of the second spectrum information” is the same as the intensity values of the second spectrum information established in lines 24-26 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the intensity values to be the same.

Claim 29 is indefinite for the following reasons:
Lines 23-28, recite “wherein an input data on the machine learning model is derived on the target spectrum data which reflects…a third plurality of intensity values related to spectral peaks within the predetermined wavelength range”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how a machine learning model that has been trained on a plurality of intensity values that correspond to continuous wavelengths within the predetermined range related to light generated by plasma ablation can process “plurality of intensity values related to spectral peaks within the predetermined wavelength range”. That is, the machine learning model has been trained with data that is based on the intensity values corresponding to continuous wavelengths and would be able to process and provide lesion/cancer information based on the first plurality of intensity values (Established in lines 24-26 to be corresponding to continuous wavelengths). It is unclear how it is able to operate and process the third plurality data as that is related to spectral peaks and the model has been claimed to be trained on continuous wavelengths. A machine learning model functions based on the training data that is provided to it. Without training associated to the spectral peaks, it is unclear how the input is able to be processed to yield the claimed output.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bol’shakov et al. (US Patent No. 11,085,882) in view of Gaudiuso et al. (PGPUB No. US 2018/0360390) further in view of Beaulieu et al. (PGPUB No. US 2019/0261913).

Regarding claim 21, Bol’shakov teaches a Laser-Induced Breakdown Spectroscopy (LIBS) based diagnostic device (Col. 1, lines 63-67 teach the use of LIBS), the diagnostic device, comprising: 
a spectrometer configured to: 
receive light generated due to plasma ablation during a predetermined time period (Col. 8, lines 32-33, teach that the laser ablation generates a plasma plume that is observed. Col. 8, line 45-51 teach that portions of light that represent the whole spectral segment and the minor concentrations and/or trace elements can be observed. Col. 11, lines 5-7, teaches that the pulse duration can be set to be 10s or 100s of nanoseconds. It can also be set to ultra short femtoseconds. Col. 23, lines 60-67, teaches that the period of time between operations is set and specified to maximize/minimize emissions. The period of time depends on the laser transmission. Col. 30, lines 21-23, teaches that the analysis time can be set for analysis of 10 seconds), wherein the plasma ablation is induced at a target tissue by a pulsed laser beam and the pulsed laser beam is outputted from a laser generation module and is projected onto a skin of a subject (Col. 1, lines 30-34 teach that the monitoring of samples, liquid or solid, is done with laser induced ablation. Col. 1 lines 48-41 teach that the elemental composition analysis is essential in a medical environment. Col. 6, lines 59-67, teaches biological tissue samples can be studied with LIBS. Col. 37, lines 51-60 teaches that LIBS can be used in animal studies and can be used in the organ analysis and malignant skin), and wherein the predetermined time period is set to detect both a) element specific emission which reflects a plurality of spectral peaks in the predetermined wavelength range, and b) continuum emission which is substantially detected superior to the element specific emission right after the pulsed beam is projected at the target (Col. 6, lines 54-67 teach that LIBS is applied in biological tissue and organic elements like carbon, hydrogen, oxygen, and nitrogen can be observed from the distribution of the matric elements in the material. Col. 8, line 45-51 teach that portions of light that represent the whole spectral segment and the minor concentrations and/or trace elements can be observed. Col. 8, lines 54-62 teach that this information is obtained by analyzing the plasma plume that is generated by the laser. Col. 12, lines 20-39, teaches that the characteristic atomic emission lines of the elements are obtained at a time period that is after the continuum radiation emission. This recitation establishes that the continuum radiation is obtained and more prominent in a time period before the atomic emissions lines. That is, the continuum radiation exceeds the atomic emission lines. After the continuum time period, the atomic emission lines are obtained. That is the atomic emission lines are more prominent than the continuum radiation. Col. 20, lines 24-54, also establish that the plasma plume is studied and the continuum intensity is observed and after a time, the characteristic spectral lines are observed after. Therefore, in the first duration, the continuum is higher. After the continuum reduces, the elemental information is observed. Col. 23, lines 60-67, teaches that the period of time between operations is set and specified to maximize/minimize emissions. The period of time depends on the laser transmission. Col. 30, lines 21-23, teaches that the analysis time can be set for analysis of 10 seconds. Fig. 5 shows there are intensity values of the spectra prior to the peak of element A),
obtain spectrum data related to the light received during the predetermined time period (Col. 8, lines 32-33, teach that the laser ablation generates a plasma plume that is observed. Col. 8, line 45-51 teach that portions of light that represent the whole spectral segment and the minor concentrations and/or trace elements can be observed. Col. 11, lines 5-7, teaches that the pulse duration can be set to be 10s or 100s of nanoseconds. It can also be set to ultra short femtoseconds. Col. 12, lines 11-19 teach that the plasma plume is studied and the information generated has spectral information that has intensity and composition information. Col. 23, lines 60-67, teaches that the period of time between operations is set and specified to maximize/minimize emissions. The period of time depends on the laser transmission. Col. 30, lines 21-23, teaches that the analysis time can be set for analysis of 10 seconds), wherein the spectrum data reflects both of 1) a first spectrum information related to the continuum emission and having overall intensity values which includes a plurality of intensity values of a plurality wavelengths between each wavelengths of the plurality of spectral peaks, for a predetermined wavelength range and 2) a second spectrum information related to the element specific emission and having intensity values of spectral peaks within the predetermined wavelength range (Col. 13, lines 66-67 to Col. 14 lines 1-5 teach that a wavelength vs. intensity plot is of the overall spectrum information. This overall spectral information, over the wavelength range, includes elemental peaks associated to lead or other elements. Fig. 5 shows there are intensity values of the spectra prior to the peak of element A. The intensity values are also shown between the peaks. This includes intensity values between peaks A and B), and 
a processor configured to: 
obtain, from the spectrometer, the spectrum data (Col. 12, lines 11-19, teaches the spectrometer obtains the plasma information and generates spectral data that can then be displayed).
However, Bol’Shakov is silent regarding a Laser-Induced Breakdown Spectroscopy (LIBS) based diagnostic device, the diagnostic device comprising: 
obtain input data for a machine learning model based on the spectrum data, wherein the input data is derived from both a plurality of intensity values of the first spectrum information related to continuum emission and a plurality of intensity values of the second spectrum information related to element specific emission, and 
provide, using a machine-learning model, information on whether the target tissue is a lesion tissue related to a skin cancer based on the spectrum data, wherein the machine-learning model has been trained with training-data, which is related to plasma ablation induced at a cancerous sample and is labeled with a value indicating cancer, wherein the training data includes both of 1) a third spectrum information related to a continuum emission related to the plasma ablation induced at the cancerous sample and having overall intensity values for the predetermined wavelength range, and 2) a fourth spectrum information related to element specific emission to the plasma ablation induced at the cancerous sample and having intensity values of spectral peaks within the predetermined wavelength range.
	In an analogous imaging field of endeavor, regarding LIBS spectral analysis in a medical setting, Gaudiuso teaches a diagnostic device, comprising:
obtain input data for a machine learning model based on the spectrum data (Paragraph 0051 teaches that the laser is able to induce plasma and the spectroscopic acquisition component is able to receive the spectral data. That data is processed with a machine learning algorithm for the diagnosis of pathology or to monitor the progress of pathology), wherein the input data is derived from both a plurality of intensity values of the first spectrum information related to continuum emission and a plurality of intensity values of the second spectrum information related to element specific emission (Paragraph 0067 teaches that the elemental signatures are used to detect the disease. The background intensity is used in the spectral region that is adjacent to the peak is used. Fig. 2A shows that the data that is used is the intensity in relation to the total area. Paragraph 0067 teaches that the peaks can be associated to Ca, Mg, and Na. The normalization data shown in Fig. 2A is utilizing both the values of the elements and the background. Paragraph 0044 teaches that the LIBS spectra is applied to the machine learning), and 
provide, using a machine-learning model, information on whether the target tissue is a lesion tissue related to a skin cancer based on the spectrum data, wherein the machine-learning model has been trained with training-data (Paragraph 0010 teaches that the LIBS technology is used based on plasma ablation od a sample and observing the generated plasma via spectroscopic analysis. A machine learning algorithm is to diagnose the pathology or the progress of pathology, wherein the machine learning algorithm is trained on a training set comprising spectral data for LIBS collected optical emission from samples of the predetermined biological fluid on the predetermined substrate which have known pathology or known progress of the pathology. Paragraph 0067 teaches skin and melanoma lesions are observed), which is related to plasma ablation induced at a cancerous sample and is labeled with a value indicating cancer (Paragraph 0067 teaches that the elemental signatures are used to detect the disease. Paragraph 0067 teaches that LIBS analysis can be performed on melanoma tissues. Paragraph 0010 teaches that the machine learning algorithm is trained with training sets that are using spectral LIBS data that is associated to predetermined samples which have known pathology or progress of pathology. Paragraph 0048 teaches the machine learning algorithm was trained on a training set in which the diagnosis of the pathology was known. Claim 14 teaches that the pathology can be melanoma. Paragraph 0074 teaches that machine learning tools applied to LIBS spectra are able to discriminate between healthy and diseased tissue. Paragraph 0079 teaches that the diseased tissue is cancerous tissue. Paragraph 0080 teaches that the samples are classified with cancer/healthy status), wherein the training data includes, 2) a fourth spectrum information related to element specific emission to the plasma ablation induced at the cancerous sample and having intensity values of spectral peaks within the predetermined wavelength range (Paragraph 0067 teaches that the elemental signatures are used to detect the disease. Paragraph 0067 teaches that LIBS analysis can be performed on melanoma tissues. Paragraph 0074 teaches that machine learning tools applied to LIBS spectra are able to discriminate between healthy and diseased tissue. Paragraph 0079 teaches that the diseased tissue is cancerous tissue. Paragraph 0080 teaches that the samples are classified with cancer/healthy status. Paragraph 0006 teaches that the LIBS technology utilizes differences in trace elements to identify cancer or healthy tissues. Paragraph 0010 teaches that the classification is set by comparing it to a predetermined value. Paragraph 0067 teaches that the LIBS study is performed with the study of peaks and the adjacent background intensity of the spectral region).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bol’Shakov with Gaudiuso’s teaching of using a machine learning model for cancer detection in a LIBS environment. This modified apparatus would allow for the user to diagnose and monitor cancer at an early stage with an effective, minimally invasive and targeted approach (Paragraph 0004 of Gaudiuso). Furthermore, the tests are rapid and minimally invasive, user-friendly, accurate and easy to integrate in point-of-care structures, so as to reach and monitor large numbers of people on a periodic basis (Paragraph 0005 of Gaudiuso). Furthermore, the observation of melanoma would be particularly useful in communities and regions where skin cancer is prevalent and timely diagnosis is required.
While Gaudiuso teaches the utilization of the total spectra and the use of the background spectra (Paragraph 0067), Gaudiuso is silent regarding a diagnostic device, comprising:
wherein the training data includes a third spectrum information related to a continuum emission related to the plasma ablation induced at the cancerous sample and having overall intensity values for the predetermined wavelength range.
	In an analogous imaging field of endeavor, regarding the use of machine learning analysis for spectrum data for cancer determination, Beaulieu teaches a diagnostic device, comprising:
obtain input data for a machine learning model based on the spectrum data wherein the input data is derived from both a plurality of intensity values of the first spectrum information related to continuum emission (Abstract teaches the use of receiving hyperspectral data that is used to classify tissue in the context of cancer for a machine learning model to process a diagnosis output), 
provide, using a machine-learning model, information on whether the target tissue is a lesion tissue related to a skin cancer based on the spectrum data (Paragraph 0032 teaches that the spectral signal is observed in the context of lesions and melanoma. Abstract teaches that the machine learning algorithm is able to determine the status of tissue in the context of being cancerous or non-cancerous), wherein the machine-learning model has been trained with training-data (Abstract teaches that the machine learning algorithm is trained with multi-spectral data), which is related to plasma ablation induced at a cancerous sample and is labeled with a value indicating cancer (Paragraph 0032 teaches that the spectral signal is observed in the context of lesions and melanoma. Abstract teaches that the machine learning algorithm is able to determine the status of tissue in the context of being cancerous or non-cancerous. Paragraph 0043 teaches that the spectral signals are detected and transmitted for 350 nm-1800 nm), wherein the training data includes both of 1) a third spectrum information related to a continuum emission related to the plasma ablation induced at the cancerous sample and having overall intensity values for the predetermined wavelength range (Paragraph 0051 teaches that the training set is hyperspectral data that is used in teaching the machine learning to provide status of tissue being cancerous or non cancerous. Paragraph 0043 teaches that the spectral signals are detected and transmitted for 350 nm-1800 nm).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Bol’Shakov and Gaudiuso with Beaulieu’s teaching of training with overall intensity values for cancer determination. This modified apparatus would allow the user to have improved identification of malignancy and determination of cancers (Paragraph 0033 of Beaulieu). Such an improvement is beneficial as the number of patients diagnosed can be improved and allow for medical professionals to provide the appropriate medical case. Furthermore, the modification is accurate (Paragraph 0032 of Beaulieu).

Regarding claim 22, modified Bol’shakov teaches the diagnostic device in claim 21, as discussed above.
Bol’shakov further teaches a diagnostic device, wherein the predetermined wavelength range is set to be between 200 nm and 1000 nm (Col. 10, lines 13-17 teach that the detected wavelength range is 180 nm to 1000 nm).

Regarding claim 23, modified Bol’shakov teaches the diagnostic device in claim 21, as discussed above.
Bol’shakov further teaches a diagnostic device, wherein a wavelength of the pulsed laser beam applied by the laser generation module is set to be a specific wavelength out of the predetermined wavelength range (Col. 10, lines 13-17 teach that the detected wavelength range is 180 nm to 1000 nm. Col. 10, lines 63-67, teach that the pulse laser 102 generates energy at a wavelength of 1064 nm).

Regarding claim 24, modified Bol’shakov teaches the diagnostic device in claim 21, as discussed above.
While Bol’shakov teaches the study of malignant skin, Bol’shakov is silent regarding a diagnostic device, wherein the skin cancer includes at least one of squamous cell carcinoma, basal cell carcinoma, or melanoma.
In an analogous imaging field of endeavor, regarding LIBS spectral analysis in a medical setting, Gaudiuso teaches a diagnostic device, wherein the skin cancer includes at least one of squamous cell carcinoma, basal cell carcinoma, or melanoma (Paragraph 0067 teaches that LIBS analysis can be performed on melanoma tissues).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bol’shakov with Gaudiuso’s teaching of detecting melanoma. This modified apparatus would allow for the user to diagnose and monitor cancer at an early stage with an effective, minimally invasive and targeted approach (Paragraph 0004 of Gaudiuso). Furthermore, the tests are rapid and minimally invasive, user-friendly, accurate and easy to integrate in point-of-care structures, so as to reach and monitor large numbers of people on a periodic basis (Paragraph 0005 of Gaudiuso). Furthermore, the observation of melanoma would be particularly useful in communities and regions where skin cancer is prevalent and timely diagnosis is required.

Regarding claim 25, Bol’shakov teaches a Laser-Induced Breakdown Spectroscopy (LIBS) based diagnostic device, the diagnostic device comprising: 
a laser generation module configured to apply a pulsed laser beam onto a target object to induce plasma ablation at the target object, wherein the target object is a part of a body of a subject (Col. 1, lines 30-34 teach that the monitoring of samples, liquid or solid, is done with laser induced ablation. Col. 1 lines 48-41 teach that the elemental composition analysis is essential in a medical environment. Col. 6 teaches biological tissue samples can be studied with LIBS. Col. 37, lines 51-60 teaches that LIBS can be used in animal studies and can be used in the organ analysis and malignant skin);a spectrometer configured to: 
receive light generated due to the plasma ablation during a predetermined time period (Col. 8, lines 32-33, teach that the laser ablation generates a plasma plume that is observed. Col. 8, line 45-51 teach that portions of light that represent the whole spectral segment and the minor concentrations and/or trace elements can be observed. Col. 11, lines 5-7, teaches that the pulse duration can be set to be 10s or 100s of nanoseconds. It can also be set to ultra short femtoseconds. Col. 23, lines 60-67, teaches that the period of time between operations is set and specified to maximize/minimize emissions. The period of time depends on the laser transmission. Col. 30, lines 21-23, teaches that the analysis time can be set for analysis of 10 seconds), wherein the predetermined time period is set to detect both a) an element specific emission which reflects a plurality of spectral peaks in the predetermined wavelength range and b) a continuum emission which is substantially detected superior to the element specific emission right after the pulsed beam is projected at the target (Col. 6, lines 54-67 teach that LIBS is applied in biological tissue and organic elements like carbon, hydrogen, oxygen, and nitrogen can be observed from the distribution of the matric elements in the material. Col. 8, line 45-51 teach that portions of light that represent the whole spectral segment and the minor concentrations and/or trace elements can be observed. Col. 8, lines 54-62 teach that this information is obtained by analyzing the plasma plume that is generated by the laser. Col. 12, lines 20-39, teaches that the characteristic atomic emission lines of the elements are obtained at a time period that is after the continuum radiation emission. This recitation establishes that the continuum radiation is obtained and more prominent in a time period before the atomic emissions lines. That is, the continuum radiation exceeds the atomic emission lines. After the continuum time period, the atomic emission lines are obtained. That is the atomic emission lines are more prominent than the continuum radiation. Col. 20, lines 24-54, also establish that the plasma plume is studied and the continuum intensity is observed and after a time, the characteristic spectral lines are observed after. Therefore, in the first duration, the continuum is higher. After the continuum reduces, the elemental information is observed. Col. 23, lines 60-67, teaches that the period of time between operations is set and specified to maximize/minimize emissions. The period of time depends on the laser transmission. Col. 30, lines 21-23, teaches that the analysis time can be set for analysis of 10 seconds. Fig. 5 shows there are intensity values of the spectra prior to the peak of element A),and 
obtain target spectrum data related to the light received during the predetermined time period (Col. 8, lines 32-33, teach that the laser ablation generates a plasma plume that is observed. Col. 8, line 45-51 teach that portions of light that represent the whole spectral segment and the minor concentrations and/or trace elements can be observed. Col. 11, lines 5-7, teaches that the pulse duration can be set to be 10s or 100s of nanoseconds. It can also be set to ultra short femtoseconds. Col. 12, lines 11-19 teach that the plasma plume is studied and the information generated has spectral information that has intensity and composition information. Col. 23, lines 60-67, teaches that the period of time between operations is set and specified to maximize/minimize emissions. The period of time depends on the laser transmission. Col. 30, lines 21-23, teaches that the analysis time can be set for analysis of 10 seconds), wherein the target spectrum data reflects both of 1) a first spectrum information related to the continuum emission and having overall intensity values, which includes a plurality of intensity values of a plurality wavelengths between each wavelengths of the plurality of spectral peaks, for a predetermined wavelength range and 2) a second spectrum information related to the element specific emission and having intensity values of spectral peaks within the predetermined wavelength range (Col. 13, lines 66-67 to Col. 14 lines 1-5 teach that a wavelength vs. intensity plot is of the overall spectrum information. This overall spectral information, over the wavelength range, includes elemental peaks associated to lead or other elements. Fig. 5 shows there are intensity values of the spectra prior to the peak of element A. The intensity values are also shown between the peaks. This includes intensity values between peaks A and B), and
a processor configured to: 
obtain, from the spectrometer, the target spectrum data (Col. 12, lines 11-19, teaches the spectrometer obtains the plasma information and generates spectral data that can then be displayed).
However, Bol’Shakov is silent regarding a Laser-Induced Breakdown Spectroscopy (LIBS) based diagnostic device, the diagnostic device comprising: 
obtain input data for a machine learning model based on the spectrum data, wherein the input data is derived from both a plurality of intensities of the first spectrum information related to continuum emission and a plurality of intensities of the second spectrum information related to the element specific emission, and 
provide, using a machine-learning model, diagnostic information on whether the target is a lesion tissue related to a skin cancer based on the target spectrum data, wherein the machine-learning model has been trained with training-data, which is related to plasma ablation induced at a cancerous sample and is labeled with a value indicating cancer, wherein the training data includes both of 1) a third spectrum information related to a continuum emission related to the plasma ablation induced at the cancerous sample and having overall intensity values for the predetermined wavelength range and 2) a fourth spectrum information related to element specific emission related to the plasma ablation induced at the cancerous sample and having intensity values of spectral peaks within the predetermined wavelength range.
	In an analogous imaging field of endeavor, regarding LIBS spectral analysis in a medical setting, Gaudiuso teaches a diagnostic device, comprising:
obtain input data for a machine learning model based on the spectrum data (Paragraph 0051 teaches that the laser is able to induce plasma and the spectroscopic acquisition component is able to receive the spectral data. That data is processed with a machine learning algorithm for the diagnosis of pathology or to monitor the progress of pathology), wherein the input data is derived from both a plurality of intensities of the first spectrum information related to continuum emission and a plurality of intensities of the second spectrum information related to the element specific emission (Paragraph 0067 teaches that the elemental signatures are used to detect the disease. The background intensity is used in the spectral region that is adjacent to the peak is used. Fig. 2A shows that the data that is used is the intensity in relation to the total area. Paragraph 0067 teaches that the peaks can be associated to Ca, Mg, and Na. The normalization data shown in Fig. 2A is utilizing both the values of the elements and the background. Paragraph 0044 teaches that the LIBS spectra is applied to the machine learning), and
provide, using a machine-learning model, diagnostic information on whether the target is a lesion tissue related to a skin cancer based on the target spectrum data, wherein the machine-learning model has been trained with training-data (Paragraph 0010 teaches that the LIBS technology is used based on plasma ablation od a sample and observing the generated plasma via spectroscopic analysis. A machine learning algorithm is to diagnose the pathology or the progress of pathology, wherein the machine learning algorithm is trained on a training set comprising spectral data for LIBS collected optical emission from samples of the predetermined biological fluid on the predetermined substrate which have known pathology or known progress of the pathology. Paragraph 0067 teaches skin and melanoma lesions are observed), which is related to plasma ablation induced at a cancerous sample and is labeled with a value indicating cancer (Paragraph 0067 teaches that the elemental signatures are used to detect the disease. Paragraph 0067 teaches that LIBS analysis can be performed on melanoma tissues. Paragraph 0010 teaches that the machine learning algorithm is trained with training sets that are using spectral LIBS data that is associated to predetermined samples which have known pathology or progress of pathology. Paragraph 0048 teaches the machine learning algorithm was trained on a training set in which the diagnosis of the pathology was known. Claim 14 teaches that the pathology can be melanoma. Paragraph 0074 teaches that machine learning tools applied to LIBS spectra are able to discriminate between healthy and diseased tissue. Paragraph 0079 teaches that the diseased tissue is cancerous tissue. Paragraph 0080 teaches that the samples are classified with cancer/healthy status), wherein the training data includes 2) a fourth spectrum information related to element specific emission related to the plasma ablation induced at the cancerous sample and having intensity values of spectral peaks within the predetermined wavelength range (Paragraph 0067 teaches that the elemental signatures are used to detect the disease. Paragraph 0067 teaches that LIBS analysis can be performed on melanoma tissues. Paragraph 0074 teaches that machine learning tools applied to LIBS spectra are able to discriminate between healthy and diseased tissue. Paragraph 0079 teaches that the diseased tissue is cancerous tissue. Paragraph 0080 teaches that the samples are classified with cancer/healthy status. Paragraph 0006 teaches that the LIBS technology utilizes differences in trace elements to identify cancer or healthy tissues. Paragraph 0010 teaches that the classification is set by comparing it to a predetermined value. Paragraph 0067 teaches that the LIBS study is performed with the study of peaks and the adjacent background intensity of the spectral region).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bol’Shakov with Gaudiuso’s teaching of using a machine learning model for cancer detection in a LIBS environment. This modified apparatus would allow for the user to diagnose and monitor cancer at an early stage with an effective, minimally invasive and targeted approach (Paragraph 0004 of Gaudiuso). Furthermore, the tests are rapid and minimally invasive, user-friendly, accurate and easy to integrate in point-of-care structures, so as to reach and monitor large numbers of people on a periodic basis (Paragraph 0005 of Gaudiuso). Furthermore, the observation of melanoma would be particularly useful in communities and regions where skin cancer is prevalent and timely diagnosis is required.
However, Gaudiuso is silent regarding a diagnostic device, comprising:
a third spectrum information related to a continuum emission related to the plasma ablation induced at the cancerous sample and having overall intensity values for the predetermined wavelength range.
	In an analogous imaging field of endeavor, regarding the use of machine learning analysis for spectrum data for cancer determination, Beaulieu teaches a diagnostic device, comprising:
obtain input data for a machine learning model based on the spectrum data wherein the input data is derived from both a plurality of intensity values of the first spectrum information related to continuum emission (Abstract teaches the use of receiving hyperspectral data that is used to classify tissue in the context of cancer for a machine learning model to process a diagnosis output),
provide, using a machine-learning model, diagnostic information on whether the target is a lesion tissue related to a skin cancer based on the target spectrum data (Paragraph 0032 teaches that the spectral signal is observed in the context of lesions and melanoma. Abstract teaches that the machine learning algorithm is able to determine the status of tissue in the context of being cancerous or non-cancerous), wherein the machine-learning model has been trained with training- data (Abstract teaches that the machine learning algorithm is trained with multi-spectral data), which is related to plasma ablation induced at a cancerous sample and is labeled with a value indicating cancer (Paragraph 0032 teaches that the spectral signal is observed in the context of lesions and melanoma. Abstract teaches that the machine learning algorithm is able to determine the status of tissue in the context of being cancerous or non-cancerous. Paragraph 0043 teaches that the spectral signals are detected and transmitted for 350 nm-1800 nm), wherein the training data includes both of 1) a third spectrum information related to a continuum emission related to the plasma ablation induced at the cancerous sample and having overall intensity values for the predetermined wavelength range (Paragraph 0051 teaches that the training set is hyperspectral data that is used in teaching the machine learning to provide status of tissue being cancerous or non cancerous. Paragraph 0043 teaches that the spectral signals are detected and transmitted for 350 nm-1800 nm).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Bol’Shakov and Gaudiuso with Beaulieu’s teaching of training with overall intensity values for cancer determination. This modified apparatus would allow the user to have improved identification of malignancy and determination of cancers (Paragraph 0033 of Beaulieu). Such an improvement is beneficial as the number of patients diagnosed can be improved and allow for medical professionals to provide the appropriate medical case. Furthermore, the modification is accurate (Paragraph 0032 of Beaulieu).

Regarding claim 26, modified Bol’shakov teaches the diagnostic device in claim 25, as discussed above.
Bol’shakov further teaches a diagnostic device, wherein the predetermined wavelength range is set to be between 200 nm and 1000 nm (Col. 10, lines 13-17 teach that the detected wavelength range is 180 nm to 1000 nm).

Regarding claim 27, modified Bol’shakov teaches the diagnostic device in claim 25, as discussed above.
Bol’shakov further teaches a diagnostic device, wherein a wavelength of the pulsed laser beam applied by the laser generation module is set to be a specific wavelength out of the predetermined wavelength range (Col. 10, lines 13-17 teach that the detected wavelength range is 180 nm to 1000 nm. Col. 10, lines 63-67, teach that the pulse laser 102 generates energy at a wavelength of 1064 nm).

Regarding claim 28, modified Bol’shakov teaches the diagnostic device in claim 25, as discussed above.
While Bol’shakov teaches the study of malignant skin, Bol’shakov is silent regarding a diagnostic device, wherein the skin cancer includes at least one of squamous cell carcinoma, basal cell carcinoma, or melanoma.
In an analogous imaging field of endeavor, regarding LIBS spectral analysis in a medical setting, Gaudiuso teaches a diagnostic device, wherein the skin cancer includes at least one of squamous cell carcinoma, basal cell carcinoma, or melanoma (Paragraph 0067 teaches that LIBS analysis can be performed on melanoma tissues).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bol’shakov with Gaudiuso’s teaching of detecting melanoma. This modified apparatus would allow for the user to diagnose and monitor cancer at an early stage with an effective, minimally invasive and targeted approach (Paragraph 0004 of Gaudiuso). Furthermore, the tests are rapid and minimally invasive, user-friendly, accurate and easy to integrate in point-of-care structures, so as to reach and monitor large numbers of people on a periodic basis (Paragraph 0005 of Gaudiuso). Furthermore, the observation of melanoma would be particularly useful in communities and regions where skin cancer is prevalent and timely diagnosis is required.

Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bol’shakov et al. (US Patent No. 11,085,882) in view of Gaudiuso et al. (PGPUB No. US 2018/0360390) further in view of Alvira et al. ("Qualitative evaluation of Pb and Cu in fish using laser-induced breakdown spectroscopy with multipulse excitation by ultracompact laser source", May 10 2015, Applied Optics, Vol. 54, No. 14, pages 4453-4457).

Regarding claim 29, Bol’shakov teaches a Laser-Induced Breakdown Spectroscopy (LIBS) based diagnostic device, the diagnostic device comprising: 
a laser generation module configured to apply pulsed beam onto a tissue of a subject to induce plasma ablation at the tissue, wherein the tissue is a part of a body of the subject (Col. 1, lines 30-34 teach that the monitoring of samples, liquid or solid, is done with laser induced ablation. Col. 1 lines 48-41 teach that the elemental composition analysis is essential in a medical environment. Col. 6 teaches biological tissue samples can be studied with LIBS. Col. 37, lines 51-60 teaches that LIBS can be used in animal studies and can be used in the organ analysis and malignant skin).
However, Bol’Shakov is silent regarding a Laser-Induced Breakdown Spectroscopy (LIBS) based diagnostic device, the diagnostic device comprising: 
a spectrometer configured to receive light generated by the plasma ablation during a predetermined time period between a first time point at which the pulsed beam has been applied by the laser generation module and a second time point which is later than 1 microsecond after the pulsed beam has been applied by the laser generation module and obtain spectrum data having a predetermined wavelength range related to the light received during the predetermined time period so that the obtained spectrum data includes a first plurality of intensity values corresponding to a first plurality of continuous wavelengths within the predetermined wavelength range related to the generated light, and 
a processor configured to: 
obtain, from the spectrometer, target spectrum data related to light generated by plasma ablation induced at a target sample, wherein the target spectrum data is obtained by receiving the generated light related to the target sample during the predetermined time period between the first time point and the second time point, and 
provide, by using a machine-learning model, information on whether the target sample is a lesion related to a skin cancer based on the target spectrum data, wherein an input data of the machine learning model is derived on the target spectrum data which reflects both 1) the first plurality of intensity values corresponding to the first plurality of continuous wavelengths within the predetermined wavelength range and 2) a third plurality of intensity values related to spectral peaks within the predetermined wavelength range, and 
wherein the machine-learning model has been trained with training-data, including data which is related to a cancerous sample and is labeled with a value indicating cancer, and 
wherein the training-data includes a second plurality of intensity values corresponding to a second plurality of continuous wavelengths within the predetermined wavelength range related to light generated by plasma ablation induced at the sample.	In an analogous imaging field of endeavor, regarding LIBS spectral analysis in a medical setting, Gaudiuso teaches a diagnostic device, comprising:
provide, by using a machine-learning model, information on whether the target sample is a lesion related to a skin cancer based on the target spectrum data (Paragraph 0010 teaches that the LIBS technology is used based on plasma ablation od a sample and observing the generated plasma via spectroscopic analysis. A machine learning algorithm is to diagnose the pathology or the progress of pathology, wherein the machine learning algorithm is trained on a training set comprising spectral data for LIBS collected optical emission from samples of the predetermined biological fluid on the predetermined substrate which have known pathology or known progress of the pathology. Paragraph 0067 teaches skin and melanoma lesions are observed), wherein an input data of the machine learning model is derived on the target spectrum data which reflects both 1) the first plurality of intensity values corresponding to the first plurality of continuous wavelengths within the predetermined wavelength range and 2) a third plurality of intensity values related to spectral peaks within the predetermined wavelength range (Paragraph 0067 teaches that the elemental signatures are used to detect the disease. The background intensity is used in the spectral region that is adjacent to the peak is used. Fig. 2A shows that the data that is used is the intensity in relation to the total area. Paragraph 0067 teaches that the peaks can be associated to Ca, Mg, and Na. The normalization data shown in Fig. 2A is utilizing both the values of the elements and the background. Paragraph 0044 teaches that the LIBS spectra is applied to the machine learning. Paragraph 0051 teaches that the laser is able to induce plasma and the spectroscopic acquisition component is able to receive the spectral data. That data is processed with a machine learning algorithm for the diagnosis of pathology or to monitor the progress of pathology. Paragraph 0067 teaches that the elemental peaks are known wavelengths. Paragraph 0076 teaches that the analysis is done with a spectral range between 250-680 nm), and 
wherein the machine-learning model has been trained with training-data, including data which is related to a cancerous sample and is labeled with a value indicating cancer (Paragraph 0074 teaches that machine learning tools applied to LIBS spectra are able to discriminate between healthy and diseased tissue. Paragraph 0079 teaches that the diseased tissue is cancerous tissue. Paragraph 0080 teaches that the samples are classified with cancer/healthy status. Paragraph 0006 teaches that the LIBS technology utilizes differences in trace elements to identify cancer or healthy tissues. Paragraph 0010 teaches that the classification is set by comparing it to a predetermined value. Paragraph 0067 teaches that the LIBS study is performed with the study of peaks and the adjacent background intensity of the spectral region), and
wherein the training-data includes a second plurality of intensity values corresponding to a second plurality of continuous wavelengths within the predetermined wavelength range related to light generated by plasma ablation induced at the sample (Paragraph 0051 teaches that the machine learning algorithm is trained on a training set of spectral data from LIBS data collection of biological data. Paragraph 0076 teaches that the spectral range can be performed over 250-680 nm and utilized in LDA, FDA, and SVM. Paragraph 0074 teaches that the machine learning tools utilize Linear Discriminant Analysis (LDA), Fisher Discriminant Analysis (FDA), Support Vector Machines (SVM)).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bol’shakov with Gaudiuso’s teaching of using a machine learning model for cancer detection in a LIBS environment. This modified apparatus would allow for the user to diagnose and monitor cancer at an early stage with an effective, minimally invasive and targeted approach (Paragraph 0004 of Gaudiuso). Furthermore, the tests are rapid and minimally invasive, user-friendly, accurate and easy to integrate in point-of-care structures, so as to reach and monitor large numbers of people on a periodic basis (Paragraph 0005 of Gaudiuso). Furthermore, the observation of melanoma would be particularly useful in communities and regions where skin cancer is prevalent and timely diagnosis is required.
However, Gaudiuso is silent regarding a diagnostic device, comprising:
a spectrometer configured to receive light generated by the plasma ablation during a predetermined time period between a first time point at which the pulsed beam has been applied by the laser generation module and a second time point which is later than 1 microsecond after the pulsed beam has been applied by the laser generation module and obtain spectrum data having a predetermined wavelength range related to the light received during the predetermined time period so that the obtained spectrum data includes a first plurality of intensity values corresponding to a first plurality of continuous wavelengths within the predetermined wavelength range related to the generated light, and 
a processor configured to: 
obtain, from the spectrometer, target spectrum data related to light generated by plasma ablation induced at a target sample, wherein the target spectrum data is obtained by receiving the generated light related to the target sample during the predetermined time period between the first time point and the second time point.
In an analogous imaging field of endeavor, regarding LIBS spectral analysis in a biological environment, Alvira teaches a diagnostic system comprising:
a spectrometer (Paragraph 3 of the “Introduction” section of the page 4454 teaches the use of LIBS) configured to receive light generated by the plasma ablation during a predetermined time period between a first time point at which the pulsed beam has been applied by the laser generation module and a second time point which is later than 1 microsecond after the pulsed beam has been applied by the laser generation module and obtain spectrum data having a predetermined wavelength range related to the light received during the predetermined time period so that the obtained spectrum data includes a first plurality of intensity values corresponding to a first plurality of continuous wavelengths within the predetermined wavelength range related to the generated light (Paragraph 3 of the “Introduction” section of the page 4454 teaches the use of LIBS. Paragraph 2 of the “Experimental Setup” section of page 4454 teaches that the system has a spectral range of 250-1000 nm and is able to be used without a time delay. All spectra is integrated over 3 ms after the laser shot. Paragraph 1 of the “Conclusions” section on page 4456 teaches that the system does not function with a delay generator. Paragraph 1 of the “Experimental Setup” section of page 4454 teaches a pulsed homemade lamp-pumped Nd:YAG laser is used for plasma ablation. Fig. 3 shows a LIBS spectra with intensity values), and 
a processor (Computer shown in Fig. 1) configured to: 
obtain, from the spectrometer, target spectrum data related to light generated by plasma ablation induced at a target sample, wherein the target spectrum data is obtained by receiving the generated light related to the target sample during the predetermined time period between the first time point and the second time point (Paragraph 3 of the “Introduction” section of the page 4454 teaches the use of LIBS. Paragraph 2 of the “Experimental Setup” section of page 4454 teaches that the system has a spectral range of 250-1000 nm and is able to be used without a time delay. All spectra is integrated over 3 ms after the laser shot. Paragraph 1 of the “Conclusions” section on page 4456 teaches that the system does not function with a delay generator. Paragraph 1 of the “Experimental Setup” section of page 4454 teaches a pulsed homemade lamp-pumped Nd:YAG laser is used for plasma ablation. Fig. 3 shows a LIBS spectra with intensity values. Fig. 1 shows that the computer is part of the LIBS system).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Bol’shakov and Gaudiuso with Alvira’s teaching of data collection that is longer than 1 microsecond. This modified system would provide a user with a simple, easy to use, highly portable, and low cost LIBS system (Paragraph 1 of the “Conclusions” section of Alvira). Furthermore, the system allows for the sampling and study of contaminants in biological tissue (Abstract of Alvira).

Regarding claim 30, modified Bol’shakov teaches the diagnostic device in claim 29, as discussed above.
Bol’shakov further teaches a diagnostic device, wherein the predetermined wavelength range is set to be between 200 nm and 1000 nm (Col. 10, lines 13-17 teach that the detected wavelength range is 180 nm to 1000 nm).

Regarding claim 31, modified Bol’shakov teaches the diagnostic device in claim 30, as discussed above.
Bol’shakov further teaches a diagnostic device, wherein a wavelength of the pulsed beam applied by the laser generation module is set to be 1064 nm so that the wavelength of the pulsed beam is not included among the predetermined wavelength range (Col. 10, lines 13-17 teach that the detected wavelength range is 180 nm to 1000 nm. Col. 10, lines 63-67, teach that the pulse laser 102 generates energy at a wavelength of 1064 nm).

Regarding claim 32, modified Bol’shakov teaches the diagnostic device in claim 29, as discussed above.
While Bol’shakov teaches the study of malignant skin, Bol’shakov is silent regarding a diagnostic device, wherein the skin cancer includes at least one of squamous cell carcinoma, basal cell carcinoma, or melanoma.
In an analogous imaging field of endeavor, regarding LIBS spectral analysis in a medical setting, Gaudiuso teaches a diagnostic device, wherein the skin cancer includes at least one of squamous cell carcinoma, basal cell carcinoma, or melanoma (Paragraph 0067 teaches that LIBS analysis can be performed on melanoma tissues).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bol’shakov with Gaudiuso’s teaching of detecting melanoma. This modified apparatus would allow for the user to diagnose and monitor cancer at an early stage with an effective, minimally invasive and targeted approach (Paragraph 0004 of Gaudiuso). Furthermore, the tests are rapid and minimally invasive, user-friendly, accurate and easy to integrate in point-of-care structures, so as to reach and monitor large numbers of people on a periodic basis (Paragraph 0005 of Gaudiuso). Furthermore, the observation of melanoma would be particularly useful in communities and regions where skin cancer is prevalent and timely diagnosis is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dickson et al. (PGPUB No. US 2008/0118912): Teaches the observation of elemental and continuum spectra for spectroscopy of the skin.
Melikechi et al. (PGPUB No. US 2011/0171636): Teaches the observation of elemental and continuum spectra with LIBS spectroscopy for cancer detection.
Wang et al. (PGPUB No. US 2017/0023484): Teaches the use of a LIBS device that is able to acquire continuum and elemental spectra information. Furthermore, teaches the application of manipulating the time period window for acquisition. Furthermore, it also teaches delaying the time acquisition.
Schneider et al. (PGPUB No. US 2016/0235372): Teaches the use of spectroscopy and machine learning for cancer detection based on acquired light spectra.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793